Exhibit 10.36

 

THIRD AMENDMENT

TO THE

FIRST COMMUNITY FINANCIAL PARTNERS, INC.

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

 

WHEREAS, First Community Financial Partners, Inc. (the “Company”) maintains the
First Community Financial Partners, Inc. Amended and Restated 2008 Equity
Incentive Plan (the “Plan”);

 

WHEREAS, pursuant to Article 6 of the Plan, the Board of Directors (the “Board”)
of the Company has reserved to itself the power, authority and discretion to
amend the Plan from time-to-time;

 

WHEREAS, the Board has determined that it is in the best interest of the Company
to amend the Plan in order to revise the option exercise and tax withholding
provisions; and

 

WHEREAS, the Board has duly authorized the undersigned officer to carry out the
foregoing.

 

NOW, THEREFORE, effective as of July 2, 2017, the Plan be and hereby is amended
in the following particulars:

 

1.                                      The last sentence of Section 2.2 shall
be deleted and replaced with the following new sentence:

 

“The payment of the Exercise Price of an option shall be by cash or, subject to
limitations imposed by applicable law, by any of the following means unless
otherwise determined by the Committee from time to time: (a) by tendering,
either actually or by attestation, shares of Stock acceptable to the Committee
and valued at Fair Market Value as of the day of exercise; (b) by irrevocably
authorizing a third party, acceptable to the Committee, to sell shares of Stock
acquired upon exercise of the option and to remit to the Company no later than
the third business day following exercise a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise; (c) by payment through a net exercise such that, without the
payment of any funds, the Participant may exercise the option and receive the
net number of shares of Stock equal in value to (i) the number of shares of
Stock as to which the option is being exercised, multiplied by (ii) a fraction,
the numerator of which is the Fair Market Value (on the date of exercise) less
the Exercise Price, and the denominator of which is such Fair Market Value (the
number of net shares of Stock to be received shall be rounded down to the
nearest whole number of shares of Stock); (d) by personal, certified or
cashiers’ check; (e) by other property deemed acceptable by the Committee or
(f) by any combination thereof.”

 

2.                                      The last sentence of Section 7.9 shall
be deleted and replaced with the following new sentence:

 

“Except as otherwise provided by the Committee, such withholding obligations may
be satisfied:  (a) through cash payment by the Participant; (b) through the
surrender of shares of Stock that the Participant already owns; or (c) through
the surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan; provided, however, that except as otherwise specifically
provided by the Committee, such shares under clause (c) may not be used to
satisfy more than the maximum individual statutory tax rate for each applicable
tax jurisdiction.”

 

3.             In all other respects the Plan shall remain in full force and
effect.

 

*              *              *              *              *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
by its duly authorized officer this 20th day of June, 2017.

 

 

FIRST COMMUNITY FINANCIAL PARTNERS, INC.

 

 

 

By:

/s/ Patrick J. Roe

 

 

 

 

Its:

President and COO

 

--------------------------------------------------------------------------------